The plaintiff appeals from that part of an order denying her motion to vacate or modify the defendants’ demand for a bill of particulars. It appears that the defendants are entitled to a bill of particulars but plaintiff objects to the demand upon the ground it easts an unreasonable burden upon her to comply therewith. The demand consists of fifty-nine separately numbered paragraphs containing over two hundred items. We recognize that the complaint is lengthy but this does not justify the meticulous and unnecessarily repetitious demand served herein. We have heretofore held that such a demand should be denied in its entirety as it constitutes an abuse of the right to a bill of particulars. (Universal Metal Products Go., v. De-Mornay Budd, 275 App. Div. 575; Mutual Life Ins. Co. v. Tailored Woman, 275 App. Div. 798; American Mint Gorp. v. Ex-Lax, 260 App. Div. 576.) Order unanimously reversed and the demand vacated in its entirety, with $20 costs and disbursements to the appellant, with leave to the defendants to serve a demand for a suitable bill of particulars. Present — Dore, J. P., Callahan, Bastow, Botein and Bergan, JJ.